Citation Nr: 0218384	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
for post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
a Regional Office (RO) of the Department of Veterans 
Affairs (VA), which awarded the veteran service 
connection, with a 10 percent initial rating, for post 
traumatic stress disorder.  He filed a timely Notice of 
Disagreement regarding this assigned disability rating, 
and this appeal was initiated.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
the duty to notify has been satisfied.  

2.  The veteran's post-traumatic stress disorder is 
characterized by irritability, poor anger control, and 
sleep impairment (to include nightmares); these symptoms 
are indicative of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 30 
percent and no higher for post traumatic stress disorder 
have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.130, Diagnostic Code 9411 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim in April 2001 for service 
connection for post traumatic stress disorder.  He stated 
that he had been receiving psychiatric treatment at the VA 
medical center in Hudson Valley, NY.  

Treatment records from the VA medical center in Hudson 
Valley reveal that the veteran has undergone several 
outpatient psychiatric counseling sessions since 
approximately January 2001 for treatment of his post 
traumatic stress disorder.  He reported such symptoms as 
nightmares, a "short fuse" temper, and an exaggerated 
startle response.  He denied social isolation, flashbacks, 
or intrusive thoughts.  Extensive alcohol use was also 
noted.  He was described as alert, oriented, and 
cooperative, with no evidence of psychotic symptoms or 
homicidal or suicidal thoughts or plans.  His mood was 
described as dysphoric and irritable, and his affect was 
restricted.  However, he was noted to be working full-
time, and managing his own household.  According to a 
February 2001 clinical notation, the veteran had a Global 
Assessment of Functioning (GAF) score of 75, and post 
traumatic stress disorder was confirmed.  

In June 2001, the RO sent the veteran a letter describing 
changes in the pertinent laws and regulations brought 
about by the Veterans Claims Assistance Act of 2000, and 
requesting him to submit, or inform the VA of, any 
relevant evidence concerning his service-connected post 
traumatic stress disorder.  

The veteran underwent VA psychiatric examination in July 
2001.  His reported symptoms of post traumatic stress 
disorder included nightmares, an exaggerated startle 
response, difficulty sleeping, irritability, and alcohol 
abuse.  He reportedly lived alone in a rented house, and 
worked approximately 60 hours per week in a machine shop.  
He has worked steadily since service separation.  He was 
married at one time, but has been divorced since 1986.  He 
and his wife had a son, with whom the veteran was not 
close.  He consumed up to 12 cans of beer per day, which 
he admitted was a problem, but was unwilling to address 
that issue at that time.  His ex-wife told him that he 
had, on several occasions, attempted to choke her in his 
sleep.  The examiner characterized the veteran as 
forthright, direct, and able to recount his personal 
history in detail.  He denied homicidal or suicidal 
thoughts or plans, and no psychotic symptoms were 
reported.  He did not report feeling depressed.  Post 
traumatic stress disorder, mild, and alcohol dependence 
were diagnosed.  A GAF score of 62 was assigned for the 
veteran's post traumatic stress disorder symptoms.  

In a September 2001 rating decision, the veteran was 
awarded service connection for post traumatic stress 
disorder.  A 10 percent initial rating was assigned.  He 
responded with a November 2001 Notice of Disagreement 
regarding the assigned disability rating.  

In December 2001, the veteran was examined by a board of 
two VA psychiatrists, one of whom had interviewed him in 
July 2001.  Ongoing symptoms included nightmares, an 
exaggerated startle response, difficulty sleeping, 
irritability, poor anger control, and alcohol dependence.  
While he continued to work full-time, he reported no 
social activities outside of work, and few leisure 
pursuits.  He continued to be calm, straightforward, and 
receptive, according to the examiners.  While he had 
received some VA outpatient psychiatric counseling, he was 
not involved in regular treatment.  Likewise, he has never 
been hospitalized for his post traumatic stress disorder.

On objective evaluation, he was alert and fully oriented.  
He denied any depressive symptoms.  No prior suicide 
attempts were noted.  His thought processes were logical 
and goal-oriented, and he denied any hallucinations or 
delusions.  He made good eye contact, and was able to 
communicate in a direct, forthright manner, without 
inappropriate behavior.  His speech was fluent, and of 
normal rate and tone.  His personal hygiene was good.  He 
denied obsessive or ritualistic behavior.  Infrequent 
panic attacks, which did not interfere with his daily 
functioning, were reported.  The second VA examiner stated 
that while the veteran was able to work full-time, his 
interpersonal social relationships were "severely 
compromised" by his post traumatic stress disorder.  
Overall, his symptoms were of moderate severity.  A GAF 
score of 62 was assigned by the first examiner, and a 
score between 55-60 was assigned by the second.  

Legal Analysis
I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which contains 
revised notice provisions, and additional requirements 
pertaining to the VA's duty to assist.  See Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified, 
as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002)).  For purposes of this 
appeal only, the undersigned will assume that this Act 
applies to the veteran's case.  Pertinent regulations that 
implement the Act were also promulgated.  See 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001).

The new law instructs that VA shall make reasonable 
efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002).  A VA examination is deemed necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or 
recurrent symptoms of disability;
(B) Establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or 
symptoms of a disease [subject to presumptive service 
connection] manifesting during an applicable 
presumptive period provided the claimant has the 
required service or triggering event to qualify for 
that presumption; and
(C) Indicates that the claimed disability or symptoms 
may be associated with the established event, injury, 
or disease in service or with another service-
connected disability.

38 U.S.C.A. § 5103A(d) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  

In this case, the RO has had an opportunity to consider 
the claim on appeal in light of the above-noted change in 
the law, and the requirements of the new law and 
regulations have been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the March 2002 Statement of the Case and June 
2001 RO letter to the veteran notifying him of the VCAA, 
he and his representative have been advised of the laws 
and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in Hudson 
Valley, New York.  Because VA medical treatment has been 
reported by the veteran, these records have been obtained.  
No private psychiatric treatment was reported by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA psychiatric examinations in conjunction with his 
claim; for these reasons, his appeal is ready to be 
considered on the merits.  

II. Initial rating - Post traumatic stress disorder

The veteran seeks an increased initial rating for his 
service-connected post traumatic stress disorder, 
initially rated as 10 percent disabling.  Disability 
evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  In order to evaluate the level of 
disability and any changes in condition, it is necessary 
to consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, when the assignment of initial 
ratings is under consideration, the level of disability in 
all periods since the effective date of the grant of 
service connection must be taken into account.  Fenderson 
v. West, 12 Vet. App. 119 (1998).  In cases in which a 
reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2002).  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2002).  

Post traumatic stress disorder is evaluated under 
Diagnostic Code 9411, as follows:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name. 
	100

Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.		70

Occupational and social impairment with 
reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships.	50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability 
to perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly 
or less often), chronic sleep 
impairment, and mild memory loss (such 
as forgetting names, direction, recent 
events).	30

38 C.F.R. Part 4, Diagnostic Code 9411 (2002).

For the reasons to be discussed below, an initial rating 
of 30 percent and no higher is warranted for the veteran's 
service-connected post traumatic stress disorder.  

According to the VA examination reports of July and 
December 2001, the veteran performs adequately in 
occupational settings, as evidenced by his long work 
history; however, his social relationships have been 
"severely compromised," according to one VA examiner.  He 
was noted to have few social contacts and limited leisure 
pursuits outside of the work setting, although he was able 
to manage his household and perform such tasks as shopping 
for groceries, paying bills, etc.  He was married at one 
time, but has been divorced since 1986, and has limited 
contact with his only child, a son.  Overall, in light of 
38 C.F.R. §§ 4.3 and 4.7, an initial rating of 30 percent 
is warranted, based on the medical evidence of record.  

While the evidence of record supports an initial rating of 
30 percent for the veteran's post-traumatic stress 
disorder, the Board also finds that no higher evaluation 
is warranted.  The Board notes that the veteran has been 
afforded two VA examinations during the pendency of this 
claim, as well as outpatient psychiatric treatment, and 
according to all evidence of record, he has continually 
been alert and fully oriented to his surrounding during 
that time.  No deficits in his thought processes, memory, 
or cognitive functioning have been noted.  His speech is 
of normal rate and pattern, and no communication 
deficiencies have been reported.  He has no history of 
homicidal or suicidal thoughts or actions, and has no 
current legal problems stemming from his psychiatric 
disability.  His dress and grooming have always been 
adequate, and he continues to work on a full time basis.  
He also continues to live independently, and has been 
judged by all examiners of record to be competent to 
manage his personal affairs and finances.  

According to the medical evidence of record, the veteran 
has GAF scores ranging from 55 to 75.  The GAF score is a 
scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  
Scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  Thus, at worst, the 
veteran's post traumatic stress disorder results in only 
moderate symptomatology, according to his GAF scores.  

Overall, the preponderance of the evidence is against an 
initial rating in excess of 30 percent for the veteran's 
service-connected post traumatic stress disorder.  The 
evidence of record does not indicate that the disability 
picture is, or has been at any time during the pendency of 
this appeal, more closely analogous to the criteria for a 
50 percent rating, or is in equipoise between the two.  
However, inasmuch as the veteran's 30 percent evaluation 
reflects the highest degree of impairment shown since the 
date of the grant of service connection for post traumatic 
stress disorder, a 30 percent initial rating, and no 
higher, is warranted for the entire pendency of the 
appeal.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  
The evidence discussed herein does not show that the 
service connected disability at issue presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's post traumatic 
stress disorder has itself required no periods of 
hospitalization since his separation from service, and is 
not shown by the evidence to present marked interference 
with employment, as the veteran continues to maintain 
full-time employment, and has a long work history.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.   

In conclusion, an initial rating of 30 percent and no 
higher is warranted for the veteran's service-connected 
post traumatic stress disorder.  




	(CONTINUED ON NEXT PAGE)


ORDER

A 30 percent initial rating for the veteran's post-
traumatic stress disorder is granted, subject to the laws 
and regulations governing the payment of monetary 
benefits.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

